Appeal by employer and its insurance carrier from an award of compensation in favor of the widow of Nicholas Greco, deceased employee. Claimant was employed as a laborer and while engaged in the regular course of his employment, sweeping the roof of the machine shop of his ■ employer’s premises, his head was caught in a transom window on the roof with the result that he died immediately thereafter. The contention of the appellants is that the injury did not arise out of and in the course of the *916employment. The evidence sustains the finding of the board. (Matter of Miles v. Gibbs & Hill, Inc., 250 N. Y. 590; Matter of Pedersen v. Nelson, 267 App. Div. 843.) Award affirmed, with costs to the Workmen’s Compensation Board. All concur.